significant index no e00601 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division in re company this letter constitutes notice that a waiver of the minimum_funding above-named plan for the plan_year ending ns subject_to the following conditions standard for the been granted the company make due on octob december equired quarterly contributions to the plan that are and january for the plan_year ending in a timely manner the company m due on april for the plan_year ending december e requi uly rterly contributions to the plan that mand january in a timely manner and the company make contributions to the plan in amounts sufficient to meet the minimum_funding december a december september funding standard requirements for the plan for the plan years ending respectively without applying for a waiver of the minimum by september and _ you agreed to these conditions in letter sent via facsimile dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company is a specializing in larger parts that require j on pressure ending in the current financial hardship was brought on by economic by the manufacturing industry sales declined in the fiscal years rienced to me the company also experienced losses in those years as well increased in the fiscal years ending in the company's sales have company has shown a small profit in those years as well while the company is still experiencing cash_flow difficulties its financial waiver for the plan_year ending december conditions set forth above position has improved hence the has been granted subject_to the j and j the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this this reason we for we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in if you require further assistance in this matter please contact - sincerely yours donna m prestia manager employee_plans actuarial group
